COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00425-CV
 Style:                   Hani Hafiz Ibrahim Qutiefan v. Lubna Aziz Safi
 Date motion filed*:      March 21, 2019
 Type of motion:          Second Motion to Extend Time to File the Brief
 Party filing motion:     Pro se appellant Hani Hafiz Ibrahim Qutiefan
 Document to be filed:    Appellant’s Brief

 Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 January 28, 2019
        Number of extensions granted:          1         Current Due Date: March 21, 2019
        Date Requested:                    N/A (One year requested)

Ordered that motion is:
      ☒ Granted in part
              If document is to be filed, document due: April 22, 2019.
      ☐ Denied in part
      ☐ Dismissed (e.g., want of jurisdiction, moot)
      ☒Other: _____________________________________
         This Court’s February 21, 2019 Order granted appellant’s counsel’s motion to withdraw
         and first extension request for appellant’s pro se brief until March 21, 2019, unless an
         extension or a notice of appearance was filed. Because the pro se appellant’s second
         extension requests one full year to file his brief to find pro bono counsel, which is an
         excessive amount of time to request as extensions generally are requested in 30-day
         increments, it is granted, in part, for 30 days. Cf. TEX. R. APP. P. 35.3(c) (noting that
         extension requests to file record “must not exceed 30 days in an ordinary . . . appeal.”).
         Appellant is directed to contact the Clerk of this Court immediately to file a docketing
         statement within 5 days of the date of this Order to request placement in the Pro Bono
         Program.

Judge’s signature: __/s/ Evelyn V. Keyes_______
                   x Acting individually      Acting for the Court
Date: ___March 28, 2019___